Title: From George Washington to George Clinton, 31 August 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir,
          Head Quarters West Point Aug. 31st 1779
        
        I have the honor to inclose the copy of a letter of yesterday from Major General Heath, which, as it relates to a matter of civil concern, I think it my duty ⟨to communicate⟩ to Your Excellency.
        In a letter of the 20th from General Sullivan he sends me the copy of one from General Clinton, by which and by what he mentions himself, the junction was to have been formed the next day. Lt Col. Pawling did not join at Anaquaga—nor had he been heard of. I have the honor to be With the greatest respect and esteem Your most Obedt servant
        
          Go: Washington
        
       